In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐3251 
MACON COUNTY, ILLINOIS, et al., 
                                              Plaintiffs‐Appellants, 

                                 v. 

MERSCORP, INC., et al., 
                                             Defendants‐Appellees. 
                     ____________________ 

          Appeal from the United States District Court for the 
                       Central District of Illinois. 
     No. 2:12‐cv‐02214‐MPM‐DGB — Michael P. McCuskey, Judge. 
                     ____________________ 

  SUBMITTED JANUARY 13, 2014 — DECIDED JANUARY 30, 2014 
                 ____________________ 

   Before BAUER, POSNER, and TINDER, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  district  court  dismissed  the 
complaint in this suit on grounds similar to those of our re‐
cent  decision  in  Union  County  v.  MERSCORP,  Inc.,  735  F.3d 
730 (7th  Cir.  2013), and  the plaintiff, another  Illinois  county 
(we  can  ignore  its  coplaintiff,  the  County  Recorder  of 
Deeds),  has  appealed.  The  defendants,  who  largely  overlap 
the defendants in the Union County suit, have asked us to af‐
firm the dismissal of the present suit summarily because our 
2                                                        No. 13‐3251 


Union  County  decision  requires  the  dismissal  so  clearly  that 
briefing the appeal in this case would be a waste of time and 
money.  If  they  are  right,  summary  affirmance  is  indeed  the 
proper course. United States v. Fortner, 455 F.3d 752, 754 (7th 
Cir. 2006). 
    The claim in the previous suit was that the mortgage ser‐
vices company MERSCORP Holdings, Inc., and a number of 
banks  that  do  business  with  it,  were  violating  an  Illinois 
statute  that, Union County  contended, requires every mort‐
gage on real property in  Illinois  to be recorded. The  statute 
specifies that, if a mortgage is recorded, it must be recorded 
in the public‐records office of the county in which the prop‐
erty is located. 765 ILCS § 128. The question was whether, as 
Union  County  contended,  Illinois  law  requires  that  a  mort‐
gage be recorded. 
     MERSCORP  operates  an  online  system  called  MERS  (an 
acronym for “Mortgage Electronic Registration System”) for 
tracking assignments of mortgage loans. A bank that obtains 
a  mortgage  can  register  it  on  MERS  and  also  assign  the 
mortgage to MERSCORP, which then records it, in the coun‐
ty  in  which  the  mortgaged  property  is  located,  in  order  to 
provide notice to subsequent purchasers and creditors of the 
property. But although MERSCORP is the mortgagee of rec‐
ord,  the  assignment  of  a  mortgage  to  it  is  not  substantive. 
MERSCORP is not the lender; and as it does not pay the as‐
signor  for  the  assignment  of  the  mortgage  to  it,  it  does  not 
become  the  lender—in  fact  it  has  zero  financial  interest  in 
the  mortgage.  The  purpose  of  assigning  a  mortgage  to 
MERSCORP  is  to  enable  repeated  assignments  of  the  mort‐
gagor’s promissory note (that is, his contractual commitment 
to  repay  the  loan)  to  successive  lenders  (banks  usually). 
No. 13‐3251                                                         3 


These assignments are not recorded in the county land regis‐
tries because they are not assignments of mortgages or other 
property interests. So the first assignee can assign the mort‐
gagor’s  promissory  note  to  another  financial  institution 
without  the  assignment  being  recorded  in  a  public‐records 
office,  and  the  second  assignee  to  a  third,  and  so  on.  The 
MERS  process  thus  facilitates,  by  streamlining,  successive 
interbank sales of mortgage notes. 
   Only  MERSCORP  pays  the  recording  fee,  because  only 
MERSCORP  records  a  mortgage  that  it  obtains  by  assign‐
ment. The subsequent “assignees” do not have a mortgage to 
record  because  they  are  assignees  not  of  the  mortgage  held 
by  MERSCORP—the  property  interest  that  secures  the 
homeowner’s debt—but just of the homeowner’s promissory 
note. The note creates the debt secured by the mortgage, but 
the  mortgage  is  owned  by  MERSCORP  by  virtue  of  the  as‐
signment of the mortgage to it, and not by the note holder. 
    Union County had argued that Illinois counties are enti‐
tled  to  recording  fees  from  MERSCORP  as  the  agent  of  its 
assignees  (or  from  the  banks  that  are  MERSCORP’s  assign‐
ees)  because  Illinois  law  requires  that  assignments  of  mort‐
gages  be  recorded.  MERSCORP  didn’t  waste  much  time 
pointing out that the  assignments  in  question are  not  mort‐
gage assignments; all it needed to do was point out that Illi‐
nois  law  does  not  require  that  mortgages  (whether  original 
or  assigned)  be  recorded.  The  land  recording  system  exists 
merely to provide notice of ownership of real property, or of 
possession  of  a  lien,  such  as  a  mortgage,  on  such  property, 
for the benefit of the owner or the lien holder. Recording is 
therefore optional. We so held in Union County, see 735 F.3d 
4                                                          No. 13‐3251 


at 733–34, as did the district court in the present case (decid‐
ed before our decision in Union County). 
    Macon  County  does  not  challenge  the  result  in  Union 
County—it  disclaims  any  reliance  on  the  proposition  that 
mortgages  must  be  recorded.  It  argues  rather  that  the  de‐
fendants’ refusing to pay recording fees when the promisso‐
ry notes are transferred results in the defendants’ being un‐
justly enriched, in violation of the common law of Illinois. In 
full, its argument is that 
     defendants  have  been  unjustly  enriched  through  the 
     use  of  the  MERS  system  to  claim  the  protection  of  re‐
     cording—protection  that  is  apparently  valuable,  be‐
     cause they used to pay for it—but are able to do so on‐
     ly  by  naming  MERS  as  a  placeholder  mortgagee  and 
     through the use of the legal fiction that mortgage trans‐
     fers are not assignments. Plaintiff alleges that if MERS 
     did  not  exist,  the  mortgages  would  be  assigned—not 
     “transferred”  on  MERS’  confidential  electronic  regis‐
     try;  the  assignees  would  record  the  assignments 
     through the county offices to ensure they had first‐lien 
     mortgages and the other protections provided through 
     recordation;  and  the  banks  would  pay  the  associated 
     fees.  Because  Defendants  are  unwilling  to  pay  these 
     fees,  they  created  MERS  to  serve  as  a  place‐holder, 
     which  games  the  system  and  artificially  freezes  the 
     chain of title with MERS, despite numerous “transfers” 
     of the underlying note. It is the use of this system as a 
     whole  that  Plaintiff  alleges  is  unjust  because  Defend‐
     ants are obtaining the protection that recording affords 
     without  paying  the  fees  they  would  otherwise  owe  to 
     Plaintiff in order to obtain that protection [emphasis in 
     original]. 
No. 13‐3251                                                         5 


    The argument is difficult to understand. Since the banks 
are  not  mortgagees,  by  assignment  or  otherwise,  they 
couldn’t  record  the  mortgages  that  secure  the  mortgagors’ 
promissory  notes  if  they  wanted  to.  So  in  effect  Macon 
County  wants  MERS  abolished.  But  MERS  is  not  an  illegal 
substitute for protecting mortgage loans in the conventional 
way, which would be for MERSCORP to assign not just the 
mortgagor’s  promissory  note  to  a  bank  but  also  the  mort‐
gage itself, in which event the assignee would have to pay a 
recording  fee  on  if  it  decided  to  record  its  newly  acquired 
mortgage  interest.  Macon  County  argues  not  that  MERS  is 
illegal, but that it’s “unjust” because it deprives the County 
of revenues it would otherwise receive. But that’s equivalent 
to saying that lawfully underselling a competitor is “unjust” 
because  it  deprives  the  competitor  of  revenues  he  would 
otherwise enjoy. Competition is not a tort at common law. A 
firm is not required to charge a price for its goods or services 
that  enables  a  competitor  to  prosper.  No  more  are 
MERSCORP  and  the  banking  industry  required  to  adopt  a 
system of mortgage protection that generates revenues for a 
state  or  local  government—as  the  Eighth  Circuit  held  last 
month  in  a  case  almost  identical  to  this  one.  See  Brown  v. 
Mortgage  Electronic  Registration  Systems,  Inc.,  738  F.3d  926, 
935 (8th Cir. 2013). 
     We acknowledged in Cleary v. Philip Morris Inc., 656 F.3d 
511,  516–19  (7th  Cir.  2011),  uncertainty  whether  under  Illi‐
nois  law  proof  of  unjust  enrichment  requires  proving  that 
the defendant has been enriched at the expense of the plain‐
tiff  by  having  committed a  tort, breach of contract, or other 
unlawful  act,  or  instead  whether  it  is  enough  that  it  would 
be “unjust” to allow the defendant to retain the benefit that 
he obtained at the plaintiff’s expense. There is no suggestion 
6                                                           No. 13‐3251 


that the defendants in this case have committed an unlawful 
act, only that it is “unjust” that they should retain a benefit 
provided them by their circumvention of a method of mort‐
gage protection that would yield revenues for Macon Coun‐
ty.  But  they  are  not  deriving  any  benefit  from  the  County’s 
method,  the  recording  system,  beyond  the  recording  of  the 
mortgage  assignments  to  MERSCORP—for  which 
MERSCORP  pays  the  County’s  fee.  Rather,  the  defendants 
are bypassing the County’s recording system, as they are en‐
titled  to  do  because  there  is  no  requirement  that  either  the 
initial granting of a mortgage or its assignment be recorded, 
let alone that the assignment of a promissory note be record‐
ed. See Brown v. Mortgage Electronic Registration Systems, Inc., 
supra,  738  F.3d  at  935.  If  Macon  County  is  right,  a  taxpayer 
who  takes  lawful  advantage  of  a  loophole  in  the  Internal 
Revenue  Code  has  been  unjustly  enriched  and  must  dis‐
gorge his tax savings. No one believes that. 
    The two theories of unjust enrichment—the one requiring 
an unlawful act, the other requiring only a finding of “injus‐
tice”—merge in cases which say that unjust enrichment is a 
remedy  for  a  breach  of  a  contract  implied  in  law.  See,  e.g., 
People ex rel. Hartigan v. E & E Hauling, Inc., 607 N.E.2d 165, 
177  (Ill.  1992);  Nesby  v.  Country  Mutual  Ins.  Co.,  805  N.E.2d 
241,  243  (Ill.  App.  2004).  To  posit  an  implied  contract  be‐
tween MERSCORP and the banks on one side and the Coun‐
ty recording office on the other would be frivolous. 
    We  offered  still  another  way  to  think  about  unjust  en‐
richment in ConFold Pacific, Inc. v. Polaris Industries, Inc., 433 
F.3d 952, 957–58 (7th Cir. 2006), where we said that the term 
“has two referents, a remedial and a substantive. The reme‐
dial  [referent]  is  to  a  situation  in  which  a  tort  plaintiff  asks 
No. 13‐3251                                                          7 


not  for  the  damages  he  has  sustained  but  instead  for  the 
profit  that  the  defendant  obtained  from  the  wrongful  act.” 
That has no relevance to this case, of course. “In its substan‐
tive  sense,  unjust  enrichment  …  refers  primarily  to  situa‐
tions  in  which  either  the  defendant  has  received  something 
that  of  rights  belongs  to  the  plaintiff  (for  example,  he  re‐
ceived it by mistake—or he stole it), or the plaintiff had ren‐
dered  a  service  to  the  defendant  in  circumstances  in  which 
one would reasonably expect to be paid (and the defendant 
refused to pay) though for a good reason there was no con‐
tract.” There is no way to fit the plaintiff’s claim in this case 
into this capacious definition; the defendants obtained noth‐
ing to which Macon County had a right. 
    Suppose a man rents a movie from Netflix, and his whole 
family—his  wife  and  their  four  children—watches  it.  The 
man  pays;  the  other  five,  though  they  enjoy  the  movie, 
watch it for free. It is the same here. MERS records the mort‐
gage,  and  the  assignees  of  the  promissory  note  secured  by 
the mortgage benefit from that recordation but pay nothing 
to the recording office. In neither case are the free riders ob‐
ligated  to  pay  the  provider  of  the  service  from  which  they 
benefit; they are lawful free riders. 
   Like Mather v. Village of Mundelein, 869 F.2d 356, 357 (7th 
Cir. 1989) (per curiam), this is a case in which “motions pa‐
pers,  in  conjunction  with  the  record  and  the  district  court’s 
opinion … show the appropriate disposition [of the appeal] 
with sufficient clarity that a call for briefs would be nothing 
but an invitation for the parties to waste their money and the 
court’s time.” The judgment dismissing this suit is 
                                                          AFFIRMED.